                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 CITY OF MILWAUKEE,

                        Plaintiff,
                                                     Case No. 18-CV-1066-JPS
 v.

 BIRD RIDES INC. and TRAVIS
 VANDERZANDEN,                                                       ORDER

                        Defendants.


1.     INTRODUCTION

       Defendant Bird Rides, Inc. (“Bird”) offers electric motorized scooters

to the public as a transportation service. The scooters are not dispensed

from a storefront; rather, they are left on public sidewalks for anyone to use.

Bird’s business operates in many cities across the United States. On June 27,

2018, Bird launched its operations in Milwaukee, without notice or warning

to city officials. Plaintiff City of Milwaukee (the “City”) filed suit against

Bird   and      its   Chief   Executive   Officer,    Travis   VanderZanden

(“VanderZanden”), on July 6, 2018. (Docket #1-1). The City alleges that

Defendants’ business violates Wisconsin law and constitutes a public

nuisance. Id.

       The City initially moved the Court for issuance of a preliminary

injunction to force Defendants to remove the scooters from Milwaukee’s

streets. (Docket #4). The City subsequently asked to withdraw the motion,

and the Court will grant that request. (Docket #14). VanderZanden filed a

motion to dismiss the City’s complaint against him for lack of personal

jurisdiction and for failure to state any viable claims for relief. (Docket #6).
That motion is fully briefed and, for the reasons explained below, it will be

granted on jurisdictional grounds.

2.     STANDARD OF REVIEW

       The defendant has moved to dismiss the plaintiff’s complaint

pursuant to Federal Rule of Civil Procedure (“FRCP”) 12(b)(2). Under FRCP

12(b)(2), a party may move to dismiss on the ground that the court lacks

jurisdiction over him. Fed. R. Civ. P. 12(b)(2). The plaintiff bears the burden

of establishing personal jurisdiction when the defendant contests it. N.

Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). However, in

cases such as this one, where the matter is decided on a motion to dismiss

and without an evidentiary hearing, the plaintiff “‘need only make out a

prima facie case of personal jurisdiction.’” Id. (quoting Hyatt Int’l Corp. v.

Coco, 302 F.3d 707, 713 (7th Cir. 2002)).

       Unlike some other challenges to a plaintiff’s complaint, when

questions of personal jurisdiction arise, the court may consider affidavits

and other evidence outside the pleadings. Purdue Research Found. v. Sanofi–

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). Indeed, the court can

“accept as true any facts contained in the defendant’s affidavits that remain

unrefuted by the plaintiff.” GCIU–Employer Ret. Fund v. Goldfarb Corp., 565

F.3d 1018, 1020 n.1 (7th Cir. 2009). Nevertheless, the court will “accept as

true all well-pleaded facts alleged in the complaint and resolve any factual

disputes in the affidavits in favor of the plaintiff.” Purdue, 338 F.3d at 782;

Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012).

3.     RELEVANT FACTS AND PROCEDURAL HISTORY

       Accepting the truth of the City’s well-pleaded allegations and

drawing all reasonable inferences in its favor, the relevant facts are as

follows. Bird is a Delaware corporation and its principal place of business


                                   Page 2 of 8
is in San Diego. (Docket #1-1 at 3-4). VanderZanden also resides in San

Diego and is Bird’s CEO and CFO. Id. at 4. Bird rents small electric-powered

scooters to the public. Id. at 4–5. On June 27, 2018, at the direction of

VanderZanden, Bird opened its business in Milwaukee by depositing one

hundred scooters around the city. Id. at 5.

       The City filed its lawsuit in Milwaukee County Circuit Court on July

6, 2018. Id. at 3. It asserts two causes of action. The first is for “imposition of

forfeiture for consenting to the operation of unregistered motor vehicles on

a highway.” Id. at 6. The City alleges that Bird’s scooters must be registered

as motor vehicles but have not been. Id. Wisconsin law provides for a $200-

per-instance forfeiture if a person consents to the operation of an

unregistered motor vehicle. Id.; Wis. Stat. § 341.04(1). Of course, Bird’s

business model is based on its consent to its customers’ use of the scooters.

The City further alleges that VanderZanden should be held personally

liable for the forfeitures if Bird fails to pay “because the legal fiction of a

corporation may not be used to shield its officers from responsibility for the

corporate officers’ law violations.” (Docket #1-1 at 6).

       The City’s second cause of action is for public nuisance. It alleges

that Bird was asked to cease its business operations in Milwaukee but

refused to do so. Id. at 7. The City claims that Bird’s business harms the

public by obstructing sidewalks, creating noise, causing users to

unknowingly violate the law by using the scooters, and by failing to ensure

that users have a valid driver’s license. Id. Bird directly profits from these

alleged harms. Id.

       Defendants removed this action to this Court on July 12, 2018.

(Docket #1). Defendants assert that the Court has diversity jurisdiction over

this action, as the Plaintiff is a Wisconsin municipal corporation and neither


                                   Page 3 of 8
of the Defendants are from this state. Id.; 28 U.S.C. § 1332(a)(1). Further, the

contemplated forfeitures already well exceed one million dollars, easily

meeting the amount in controversy requirement. (Docket #1); 28 U.S.C. §

1332(a).

       As explained above, this matter now comes before the Court on

VanderZanden’s motion to dismiss.

4.     ANALYSIS

       Personal jurisdiction refers to a court’s power over parties, in

contrast to its subject-matter jurisdiction, which is its power over certain

types of claims. When, as here, the Court exercises diversity jurisdiction

over a case, the Court will exercise personal jurisdiction over a nonresident

defendant only if a court of the state in which it sits would do so. Purdue,

338 F.3d at 779. This normally entails a two-part analysis, where the court

first asks whether the state’s long-arm statute encompasses the defendant’s

conduct, then considers whether exercising personal jurisdiction in the case

at hand would comport with principles of due process. Id. However,

because the Court finds that constitutional considerations alone compel

dismissal of this case, it declines to address the statutory question.

       The Due Process Clause of the Fourteenth Amendment protects a

defendant from being haled into court in a state where he has no

meaningful connections. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 464

(1985). Due process requires that for personal jurisdiction to exist over a

nonconsenting, out-of-state defendant, the defendant must have “certain

minimum contacts with it such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe

Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310,

316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).


                                  Page 4 of 8
       There are two types of personal jurisdiction—general and specific—

that can satisfy the strictures of due process. See Helicopteros Nacionales de

Colombia v. Hall, 466 U.S. 408, 414–16 (1984). General personal jurisdiction

requires that the defendant have “‘affiliations with the State [that] are so

‘continuous and systematic’ as to render [the defendant] essentially at home

in the forum State.’” Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014)

(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011)). If such contacts exist, “the court may exercise personal jurisdiction

over the defendant even in cases that do not arise out of and are not related

to the defendant’s forum contacts.” Hyatt Int’l Corp. v. Coco, 302 F.3d 707,

713 (7th Cir. 2002). By declining to argue that general personal jurisdiction

exists, see generally (Docket #16), Plaintiff has waived the point.

       Specific personal jurisdiction, by contrast, exists where the suit

before the Court arises from or relates to the defendant’s contacts with the

forum State. Helicopteros, 466 U.S. at 414; Int’l Shoe, 326 U.S. at 317–18. This

type of personal jurisdiction is more limited than general personal

jurisdiction, which, if established, means that the defendant can be sued on

any claim in the forum State. See Daimler, 134 S Ct. at 754. Specific personal

jurisdiction arises only where the defendant’s contacts with the forum state

“directly relate to the challenged conduct or transaction.” Tamburo v.

Dworkin, 601 F.3d 693, 702 (7th Cir. 2010). In assessing the existence of

specific personal jurisdiction, the Court must examine the “relationship

among the defendant, the forum, and the litigation.” Shaffer v. Heitner, 433

U.S. 186, 204 (1977).

       For specific personal jurisdiction to exist, there must be “some act by

which the defendant purposefully avail[ed] itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and


                                  Page 5 of 8
protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958); Burger

King, 471 U.S. at 474–75. The defendant must have sufficient contacts with

the forum, related to the suit at bar, that it “should reasonably anticipate

being haled into court [in the forum State]” on that suit. Burger King, 471

U.S. at 474.

       VanderZanden’s primary contacts with Wisconsin have absolutely

nothing to do with this case. He was born in this state and lived here until

2002. (Docket #7-1). He owns a home here but has visited only once, and he

visits his family here once per year. Id. He has never been to Wisconsin or

conducted any business here in his capacity as CEO of Bird. Id. Though he

generally directs Bird’s operations, he has never directly managed Bird’s

business in Wisconsin. Id. These facts suggest that the Court should not

exercise specific personal jurisdiction over VanderZanden.

       The City initially attempts to counter these assertions by relying on

its allegation, stated upon information and belief, that VanderZanden

personally directed Bird to deposit its scooters in Milwaukee. (Docket #16

at 8). But there are two problems with this claim. First, even if this were

true, VanderZanden’s conduct would be as an officer of Bird, not in his

personal capacity. Second, and more importantly, VanderZanden’s

testimony directly contradicts the City’s assertion. Id. Rather than supply

any evidence to support its allegation, the City shifts its focus, stating that

       [t]he VanderZanden[] affidavit indicates there are already a
       few contacts that the defendant has with the State of
       Wisconsin: 1) he was born in Wisconsin; 2) within the last two
       years he has either purchased or received title to a home in
       Wisconsin; and 3) he returns to Wisconsin once a year to visit
       family. It would not be unreasonable and unfair for
       VanderZanden to answer to unlawful conduct in this state.




                                  Page 6 of 8
Id. This argument sounds in general, not specific, personal jurisdiction.

Again, the cited contacts have nothing to do with Bird’s business or the facts

of this case. Thus, it would indeed be unfair for VanderZanden to answer

for the allegations of this lawsuit in this Court.

       As noted above, when a defendant contests personal jurisdiction and

supplies evidence in support of his position, the plaintiff bears the burden

to “go beyond the pleadings and submit affirmative evidence” which

makes a prima facie case for personal jurisdiction. Purdue, 338 F.3d at 782–

83. The City asks that the Court allow it to conduct jurisdictional discovery

to obtain that evidence. (Docket #16 at 8). The plaintiff is not entitled to such

discovery, however, until it offers evidence which presents a colorable or

prima facie showing of personal jurisdiction. GCIU-Employer, 565 F.3d at

1026; Ellis v. Fortune Seas, Ltd., 175 F.R.D. 308, 312 (S.D. Ind. 1997) (“Where

a plaintiff wants to subject a distant defendant to discovery in order to

determine whether sufficient contacts support jurisdiction, it is reasonable

for a court exercising its power under Rule 26(b)(2) to expect the plaintiff to

show a colorable basis for jurisdiction before subjecting the defendant to

intrusive and burdensome discovery in that distant forum.”). The City has

failed to offer any evidence whatsoever, much less evidence that establishes

a colorable claim, of specific personal jurisdiction. The City’s request for

discovery will be denied.

5.     CONCLUSION

       VanderZanden lacks sufficient case-related contacts with Wisconsin

for his presence in this case to comport with due process. The Court must,

therefore, grant his motion to dismiss and dismiss him from this action for

want of personal jurisdiction.




                                  Page 7 of 8
      Accordingly,

      IT IS ORDERED that Defendant Travis VanderZanden’s motion to

dismiss (Docket #6) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendant Travis VanderZanden

be and the same is hereby DISMISSED from this action; and

      IT IS FURTHER ORDERED that Plaintiff’s motion to withdraw its

motion for a temporary injunction (Docket #14) be and the same is hereby

GRANTED.

      Dated at Milwaukee, Wisconsin, this 2nd day of November, 2018.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                              Page 8 of 8
